Final decree affirmed. The master’s report has established these facts: The compensation of the plaintiff’s intestate (McCann), employed *753by the city under civil service as superintendent of the infirmary (later title, superintendent of the Springfield Municipal Hospital), included, as a result of an arrangement made originally with the board of public welfare, food, laundry service, an apartment and the utilities therewith. On March 19, 1954, McCann was required to vacate the apartment and give up the perquisites which went therewith and was thereby subjected to a reduction in his compensation without notice or opportunity for hearing and appeal, as required by G. L. c. 31, § 43. The city's point that only the city council could establish McCann’s salary is met by the finding that in 1942 an ordinance established a classification and pay plan which listed the compensation of McCann’s position at a salary “plus maintenance and quarters.” On these facts the plaintiff was entitled to recover, as the decree provided, the reasonable value of the compensation in kind as found by the master. It was not necessary that the council fix the monetary equivalent. It is immaterial that McCann began to receive compensation in kind some years prior to the ordinance which adopted the plan and at a time when there was no authorizing ordinance.
William G. White, City Solicitor, John J. O’Connor, Associate City Solicitor, & James L. Allen, Assistant City Solicitor, for the defendant, submitted a brief.
Joseph E. Kerigan for the plaintiff.